Citation Nr: 1645785	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  10-40 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss, to include as secondary to service-connected tinnitus.

2.  Entitlement to service connection for lumbosacral spondylosis, (claimed as low back disorder) to include as secondary to service-connected bilateral metatarsalgia and right and left foot hallux valgus).

3.  Entitlement to an evaluation in excess of 10 percent for right foot hallux valgus, postoperative with degenerative changes.

4.  Entitlement to an evaluation in excess of 10 percent for left foot hallux valgus, postoperative with degenerative changes.

5.  Entitlement to an initial evaluation in excess of 10 percent for bilateral foot metatarsalgia.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).
REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and A. G.


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1971 to January 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Cheyenne, Wyoming.

The Veteran appeared at a videoconference hearing at the RO before the undersigned Acting Veterans Law Judge in October 2011.  A transcript of the hearing is of record.

In August 2013, the Board remanded these claims to the Agency of Original Jurisdiction (AOJ) for further development to include obtaining VA examinations on the nature and severity of the Veteran's hallux valgus and metatarsalgia conditions.  With regard to the Veteran's foot disabilities, the Board finds that the AOJ substantially complied with the mandates of the Board remand including providing a VA foot examination for these issues.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  
Importantly, within this remand, the Board also referred the issue of entitlement to a TDIU to the AOJ for appropriate action.  The AOJ has not yet taken any action on this claim.  Nonetheless, as the Veteran has asserted that his service-connected disabilities have impeded his ability to work, the Board is recognizing his TDIU claim as part and parcel to his increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, this issue is listed on the above title page.

The issues of entitlement to service connection for bilateral hearing loss and lumbosacral spondylosis and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Right foot hallux valgus, postoperative with degenerative changes is currently assigned the maximum schedular disability rating authorized under Diagnostic Code 5280 and has not resulted in a disability equivalent to the loss of the foot.

2.  Left foot hallux valgus, postoperative with degenerative changes is currently assigned the maximum schedular disability rating authorized under Diagnostic Code 5280 and has not resulted in a disability equivalent to the loss of the foot.

3.  Bilateral metatarsalgia is currently assigned the maximum schedular disability rating authorized under Diagnostic Code 5279 and has not resulted in a disability equivalent to the loss of the foot.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating in excess of 10 percent for right foot hallux valgus, postoperative with degenerative changes have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, 4.10 Diagnostic Code 5280 (2015). 

2.  The criteria for entitlement to a rating in excess of 10 percent for left foot hallux valgus, postoperative with degenerative changes have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, 4.10 Diagnostic Code 5280 (2015).

3.  The criteria for an initial disability rating in excess of 10 percent for bilateral metatarsalgia are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, 4.10 Diagnostic Code 5279 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
Duty to Notify and Duty to Assist

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA, that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  As part of the notice, VA must specifically inform the claimant and representative, if any, of which part, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103 (a) (West 2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the Veteran has been provided adequate notice in response to the claims.  The record shows that the Veteran was mailed a letter in February 2009 advising what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  This letter also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of the claims. 

The Board also finds the Veteran has been provided adequate assistance in response to the claims.  The Veteran's pertinent service and VA medical records are of record. The Veteran has been provided adequate VA examinations.  Although he, by way of his representative, has contended that his disabilities have "gotten worse over the years" (See June 2016 Appellant Brief), there is no indication that the disabilities have worsened since last VA examination.  In light of the aforementioned, the Board finds that the duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.


Laws and Regulations

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2015).  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015).

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58  (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are appropriate for an increased rating claim, if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Separate disabilities arising from a single disease entity are to be rated separately. 38 C.F.R. § 4.25 (2015); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994). Pyramiding-the evaluation of the same disability or the same manifestations of a disability under different diagnostic codes-is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2015).

The Veteran's service-connected right and left foot hallux valgus, postoperative with degenerative changes are currently evaluated with individual 10 percent ratings under Diagnostic Code 5280 which pertains to unilateral hallux valgus.  Pursuant to Diagnostic Code 5280, a 10 percent rating is warranted for severe hallux valgus, if equivalent to amputation of the great toe.  The same rating is established when the hallux valgus has been operated on with resection of the metatarsal head.  38 C.F.R. § 4.71a.  In addition, service connection is in effect for bilateral metatarsalgia under Diagnostic Code 5279.  Under Diagnostic Code 5279, metatarsalgia, anterior (Morton's Disease), unilateral or bilateral, warrants a maximum 10 percent evaluation.

Factual Background

The Veteran contends that a higher rating is warranted for his service-connected right and left hallux valgus with postoperative degenerative changes.  He also contends that a higher initial rating is warranted for his bilateral metatarsalgia.  

By way of history, service connection for right and left hallux valgus was granted in January 1973.  Individual 10 percent ratings were established under Diagnostic Code 5280 as a result of the in-service resectioning of his bilateral metatarsal heads.  These grants were effective January 5, 1973.  In January 2009, the Veteran filed a claim for increased rating.  In July 2009, the RO issued a decision denying increased ratings for the Veteran's hallux valgus.  The RO also granted a 10 percent rating for bilateral metatarsalgia under diagnostic code 5279 effective January 27, 2009.  In October 2009, the Veteran submitted a claim for TDIU.  The RO essentially considered this a claim for increased rating for his foot disabilities.  As a result, the RO issued a rating decision in August 2010 denying the claims for increased rating.  The Veteran then filed an August 2010 VA Form 9, which the RO accepted as a timely notice of disagreement.  Thereafter, the Veteran properly perfected his appeals.

Initially, the Board notes that throughout the pendency of the appeal the Veteran's scars were non-painful, stable and of a total area less than 39 square cm.  See VA examinations.

Turning to the evidence, an April 2009 treatment record indicates that the Veteran stopped wearing orthotics because he had difficulty with walking and balance.  See Cheyenne VAMC treatment medical records.  In June 2009, he reported bilateral foot pain and constant burning in his feet with intermittent numbness.  See Cheyenne VAMC treatment medical records.  Physical examination revealed hammertoes, but normal gait and coordination.  Toe dorsiflexion was right foot 4+ and left foot 4-.  Diagnostic testing revealed no acute abnormalities.  However, there were moderate to severe degenerative changes to the first metatarsophalangeal joint (MTPJ) in the right foot and lesser degenerative changes in the left foot.  The physician opined his sensory loss and pain were suggestive of neuropathy, but no determination was made as to whether there was peripheral polyneuropathy or simply local nerve problems related to his degenerative arthritis. 

On July 2009, he reported foot pain, numbness, tingling and burning which typically occurred at night.  See Cheyenne VAMC treatment medical records.  His symptoms were worsened with cold weather and improper footwear.  The physician assessed that his peripheral neuropathy was the probable cause of his generalized foot pain, although it was noted that he did "have DJD of the first MPJ."

On July 2009 VA examination, he reported constant pain exacerbated by dorsiflexion, standing longer than 30 minutes, cold weather and walking on concrete.  Posture and gait were normal and he was able to walk with shoes on and no assistive devices.  He reported an inability to run and difficulty walking longer than a mile and a half.  Diagnoses were moderate-to severe degenerative changes at the right foot first MTPJ and lesser degenerative changes in the left foot.  He was also diagnosed with left foot metatarsalgia and right foot metatarsalgia which had fixed dorsiflexion of the MTPJ of the second through fifth toes and fixed plantarflexion of PIP joints of the second through fifth toes.

Physical examination revealed altered foot structure and irregular extension of the toes.  Active dorsiflexion and plantarflex were not present in any of the right MTP or interphalangeal joints and passive range of motion was resisted.  The right great toe was maintained at 10 degrees of dorsiflexion at the MTPJ.  The left great toe was in neutral position and his second to fifth MTPJs maintained about 30 degrees of dorsiflexion.  Left toes were able to actively plantarflex to neutral position. 

In August 2009, a physician, following neurological examination, opined that his peripheral neuropathy was of unknown origin.  See Cheyenne VAMC treatment medical records.
On July 2010 VA examination, the Veteran reported a burning tingling pain that remained a constant 9/10 in severity.  He also reported weakness, redness, heat, fatigability and lack of endurance which increased with walking or changes in weather.  Swelling and stiffness were denied.  Flare-ups occurred five times per week and lasted between four and five hours with an intensity of 10/10.  Functional impairments were reported as an inability to stand for protracted periods, climb ladders or steps or walk for long distances.  With specific regard to metatarsalgia, he reported entire foot pain, numbness and tingling with an intensity of 8/10.  The examiner noted previous diagnoses of neuropathies and arthritis of the feet at Denver VA.  

Physical examination was negative for abnormal lesions, pes cavus, painful motion, edema, weakness, instability, calluses, breakdown of skin or unusual shoe wear pattern.  There was no active motion in the MTPJ of the great toes bilaterally.  The Veteran was positive for tenderness to the bilateral arches and modest left foot pes planus.  His Achilles tendons were well aligned and non-tender and his tarsal bones had good alignment.  Diagnostic testing revealed old hallux valgus repair of the left great toe and severe degenerative change around the right first MTPJ with no acute injury seen.  The examiner considered these degenerative changes as possibly due to an old surgery.  Assessment was hallux valgus bilateral foot with degenerative changes and metatarsalgia bilateral feet.

In October 2011, the Veteran testified before the undersigned.  He testified to an increase in the severity of his symptomology including experiencing numbness and constant, at times, crippling pain.  He specified that his pain regularly precluded sleep, as it throbbed and vibrated in his joint.  His symptoms were exacerbated by walking or standing for protracted periods of time.  He used a cane for stabilization, but still fell on occasion.  In regards to range of motion, he stated he could not "move [his] feet at all."

On November 2013 VA examination, he reported a burning sensation and increased pain which caused difficulty sleeping.  He reported regularly using a cane and being unable to use orthotics because the dragging of his feet caused him to fall.  Pain was opined to significantly limit his functional ability during flare-ups or with repeat joint use.  As the Veteran was unable to replicate his flare-ups on examination, the examiner was unable to describe additional limitation due to pain without resorting to mere speculation. 

Physical examination was negative for skin breakdown, swelling, Morton's neuroma, metatarsalgia, hammertoe, hallux ridigus, pes cavus, malunion or nonunion of the tarsal or metatarsal bones, foot injuries or bilateral weak foot.  His bilateral hallux valgus was noted as moderate.  His left foot had a decreased longitudinal arch in stance and gait with some pronation.  His right arch was within normal limits, however, there was some pronation in stance and gait.  Diagnostic testing revealed that arthritis was not present in multiple joints of the same foot.  

The examiner then opined that the Veteran's condition was not akin to the amputation of all toes or the great toe.  In rationalizing this opinion the examiner stated that there was flexibility and extension in the bilateral great toes with passive range of motion.  In addition, the examiner cited to the presence of fixed dorsiflexion of the bilateral second through fifth MTPJ.  Furthermore, there was wear on both of his shoes on the front lateral aspect, which to the examiner indicated he used at least the fifth digit on both feet for stability and pushing off.  In general his service connected foot disorder was determined to result in moderately severe impairment.  

In addition, the examiner indicated that the Veteran's disabilities did not result in limitation of motion that was akin to the loss of the use of the foot.  As rationale, the examiner noted flexion and extension of his bilateral great digits.  Finally, there was active range of motion of all toes.  His bilateral feet were noted as limited due to subjective pain.  In passive range of motion, his bilateral great toes were limited because the Veteran unable to allow the examiner to complete the examination, "due to pain and anxiety."


Analysis

As indicated above, the Veteran is currently in receipt of a 10 percent rating for bilateral metatarsalgia and individual 10 percent ratings for his left and right foot hallux valgus with postoperative degenerative changes.  Throughout the pendency of the appeal the Veteran has been rated under Diagnostic Codes 5279 and 5280 for those disabilities.  These 10 percent ratings are the highest possible ratings under Diagnostic Code 5279 and 5280.  See 38 C.F.R. § 4.71a.  Therefore an increased rating under these codes is inapplicable.

Consequently, the Board has explored the possibility of rating the service-connected bilateral metatarsalgia and hallux valgus conditions under a different diagnostic code.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In this regard, the Board notes that, Diagnostic Code 5284 does not apply to the eight foot conditions that are specifically listed under § 4.71.  See Copeland v. McDonald, 27 Vet.App. 333, 338 (2015).  The Court has also held that the plain meaning of the word "injury" limits the application of Diagnostic Code 5284 to disabilities resulting from actual injuries to the foot, as opposed to disabilities caused by, for example, degenerative conditions (thus rejecting Appellant's argument that DC 5284 is a "catch-all provision" and holding that the Secretary's interpretation of "injury" was entitled to deference).  See Yancy v. McDonald, 27 Vet. App. 484 ( 2016).  Nevertheless, unlisted foot conditions may still be rated under Diagnostic Code 5284 by analogy.  Id.  

In the instant case, the Veteran's service connected hallux valgus and metatarsalgia are both specifically listed under § 4.71.  Moreover, Yancy, as stated, precludes consideration of the Veteran's bilateral arthritis under the provisions of Diagnostic Code 5284 as it is degenerative.  Thus, the Board finds that Diagnostic Code 5284 is inapplicable.  Here, the Board notes that the Veteran's disabilities have never been determined to be of such severity that they are functionally equivalent to the amputation of his big toes or feet.  

That said, the Board has also found that the other diagnostic codes pertinent to rating foot disabilities are inapplicable.  Specifically, the record is silent as to diagnoses for weak foot, claw foot, hallux ridigus or malunion/nonunion of the tarsal or metatarsal bones, as such Diagnostic Codes 5277, 5278, 5281 and 5283, are not for application.  

The Board has considered the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59, and the holdings in DeLuca.  DeLuca v. Brown, 8 Vet. App. 202.  However, an increased evaluation for the Veteran's service-connected right and left foot hallux valgus or bilateral metatarsalgia are not warranted on the basis of functional loss due to pain or weakness in this case.  First, the provisions of DeLuca only apply when a Diagnostic Code is predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7, 9 (1996).  Here, Diagnostic Codes 5279 and 5280 are not based on limitation of motion.  Even assuming DeLuca applies, the Veteran's reported symptomology, when viewed in conjunction with the medical evidence, does not establish weakened movement, excess fatigability, or incoordination to such a degree as to warrant a compensable rating.  The Board notes that his foot pain is contemplated under both of his current ratings.  Correspondingly, the Board notes that Diagnostic Code 5003 is not for application, as the record clearly establishes that he does not have arthritis present in multiple joints of the same foot.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

The Board acknowledges that the record contains diagnoses for bilateral pes planus, neuropathy and hammertoes.  These conditions are not service connected and the record does not contain a nexus opinion relating these conditions to his service connected foot disabilities.  As these issues have not been raised before the Board, the Board lacks jurisdiction to address them.  The Veteran is advised that he may file a claim for benefits pertaining to these issues, and that such a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1 (p), 3.155, 3.160 (2015).

In sum, the Veteran is in receipt of the maximum schedular ratings allowable under Diagnostic Codes 5279 and 5280, therefore increased ratings for these conditions are not warranted.  Furthermore, review of the evidence of record does not establish that the Veteran disabilities manifest complaints or objective findings or functional impairment that would warrant a rating in excess of 10 percent.  Instead, the clinical and reported findings, when considered as a whole, equate to his service-connected disabilities more nearly approximated the criteria for individual 10 percent ratings.  38 C.F.R. § 4.7.

Consideration has been given to assigning a staged rating; however, at no time during the period in question have his disabilities warranted a higher schedular rating.  Fenderson v. West, 12 Vet. App. 119 (1999).

For these reasons, the Board finds that the weight of the evidence demonstrates that ratings in excess of 10 percent for right foot hallux valgus with postoperative degenerative changes, 10 percent left foot hallux valgus with postoperative degenerative changes and 10 percent bilateral metatarsalgia are not warranted during the entirety of the appeal period.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Considerations

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 3.321 (b)(1) (2015).  The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the evidence suggests that the symptomatology is reasonably contemplated by the schedular rating criteria discussed above.  The Veteran's foot disabilities were applied to the applicable rating criteria and case law.  The diagnostic codes do not allow for higher ratings than those assigned, and the Board has explained why other codes are not applicable.  Moreover, there is simply no allegation that the Veteran's foot disabilities are unique or unusual in any way.  There is no question that the Veteran experiences foot symptomatology that includes pain and altered movement.  However, such symptoms, to the extent they are not specifically enumerated by the schedular rating criteria, are nevertheless considered in the schedular ratings that are assigned, as the Board is required to consider functional limiters such as pain in assessing orthopedic injuries.  See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca 8 Vet. App. 202 (1995).  Therefore, the Board finds that referral for consideration of the assignment of an extra-schedular rating is not warranted.  Floyd v. Brown, 9 Vet. App. 88 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to an evaluation in excess of 10 percent for right foot hallux valgus, postoperative with degenerative changes is denied.

Entitlement to an evaluation in excess of 10 percent for left foot hallux valgus, postoperative with degenerative changes is denied

Entitlement to an initial evaluation in excess of 10 percent for bilateral foot metatarsalgia is denied.


REMAND

As stated, the Board remanded the claims for service connection in August 2013.  At that time, the Board specifically directed the RO to obtain VA examination opinions addressing secondary service connection for both the Veteran's low back and hearing disabilities.  See Stegall v. West, 11 Vet. App. 268, 271(1998)( remand by the Board confers upon the Veteran or other claimant, as a matter of law, the right to compliance with the Board's remand order, the Board itself errs when it fails to ensure compliance with the terms of its remand).  VA examinations were obtained in October 2013, however neither examiner addressed secondary service connection.  Therefore, Stegall violations have occurred and these claims must be remanded for addendum opinions.  

Further, the Board finds that an addendum opinion addressing direct service connection for bilateral hearing loss is also required.  Of record are three opinions which address entitlement to service connection for bilateral hearing loss on a direct basis.  See February 2009 and October 2013 VA examination opinions and September 2013 Dr. M. M., ENT opinion.  In pertinent part, the VA examiners opined that the Veteran's hearing loss was less likely than not related to service.  Significantly, the rationales for these opinions were improperly predicated on the Veteran's hearing being normal on service separation.  See Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993)( failure to meet VA's criteria for hearing loss at the time of a Veteran's separation from active service is not necessarily a bar to service connection for hearing loss disability).  As such, they are inadequate for adjudication purposes.

Correspondingly, the record also contains a September 2013 positive nexus opinion from the Veteran's private physician Dr. M. M., ENT.  Although, Dr. M. opines that the Veteran's current hearing loss was caused by in-service noise exposure, no rationale was provided.  Therefore, this opinion is also insufficient.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  In light of the aforementioned, new opinions are required.

The Board also finds that further development is required.  The record contains a 2005 audiology examination and opinion completed by a Dr. E. J., ENT submitted by the Veteran in February 2009.  Review of this record suggests that pages from this report are missing.  As such, an attempt should be made to obtain the full examination report and opinion.  While on remand, all outstanding treatment medical records should be obtained and associated with the claims file.

In addition, in a May 2010 letter the Veteran reported that he was in receipt of Social Security Administration (SSA) benefits in part as a result of his hearing loss, low back and foot disabilities.  In support of this assertion, he submitted an SSA Notice of Award letter which appears to confirm that he was determined disabled as of February 1, 2009.  See Correspondence received in May 2010.  He also submitted sections of his original application for SSA benefits wherein he reported back, hearing and foot disabilities.  Id.  Notwithstanding these submissions, the claims file does not indicate that an attempt to obtain his full application and benefit records has been made.  Where, as in this case, VA has actual notice that the appellant is receiving disability benefits from the Social Security Administration, and that such evidence is arguably relevant, the duty to assist requires VA to obtain a copy of the decision and the supporting medical records upon which the award was based.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); see also Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Finally, although the Board referred the issue of entitlement to TDIU to the AOJ in its prior August 2013 decision, it does not appear that the AOJ has taken any action on the matter.  In Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  See Rice, supra.  Nonetheless, it does not appear that the Veteran has been afforded written notice of the information necessary to substantiate TDIU claim or the appropriate claim form.  Therefore, in order for the Veteran's TDIU to be fully and fairly adjudicated it is necessary that he have the opportunity to provide the information necessary to substantiate the claim.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with notice of what evidence he must submit to support a claim for TDIU.

2. The AOJ should contact the Social Security Administration with a request that they provide a copy of the decision and all medical records utilized in approving the Veteran's claim for Social Security disability benefits.  Once obtained, all such information and records should be made a part of the Veteran's claims folder. 

a. If the AOJ cannot locate such records, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the Veteran of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The Veteran must then be given an opportunity to respond.

3. Obtain and associate with the claims file all outstanding treatment medical records.

4. Return the Veteran's claims file to the examiner who conducted the October 2013 Audiology VA examination (or, if no longer available, a suitable replacement).  The VA examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's bilateral hearing loss had its clinical onset during the Veteran's period of active service or is related to incident or event in service.  If not, is it at least as likely as not (50 percent probability or more) that any bilateral hearing loss is caused or aggravated by (permanently worsened) by his service-connected tinnitus.  

The examiner should set forth the complete rationale for any conclusions or opinions expressed.  If an opinion cannot be provided without an examination, one should be provided.

In rendering the above opinion, the examiner must specially address the following:

a. The Veteran's conceded in-service noise exposure.

b. The Veteran's reports of continuous tinnitus symptomology in and since service.  See Board Hearing Transcript.  

c. Buddy statements which note the Veteran's continuous reports of severe tinnitus following service separation.

d. The examiner should also specifically comment on the impact of the Veteran's service connected tinnitus symptoms on his ability to wear hearing protection as a part of his civilian employment.

5. Return the Veteran's claims file to the examiner who conducted the October 2013 back conditions VA examination (or, if no longer available, a suitable replacement).  Following review of the record, the VA examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any back disability is caused or aggravated (permanently worsened) by his service-connected right and left foot hallux valgus or bilateral metatarsalgia disabilities.  

The examiner should set forth the complete rationale for any conclusions or opinions expressed.  If an opinion cannot be provided without an examination, one should be provided.

6. After accomplishing any additional development deemed appropriate, adjudicate the claim for a TDIU rating, to include consideration of whether a referral to VA's Director of Compensation under 38 C.F.R. § 4.16 (b) is appropriate for any period where the schedular eligibility requirements for TDIU under 38 C.F.R. § 4.16 (a) are not met.  

7. Then readjudicate the other claims remaining on appeal in light of all evidence of record.  If any benefit sought on appeal remains denied, furnish a fully responsive Supplemental Statement of the Case to the Veteran and his representative and afford them a reasonable opportunity for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
C. L. KRASINSKI
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


